In a proceeding pursuant to CPLR article 78 inter alia to secure additional jail time credit, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated September 4, 1975, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements. We affirm here inasmuch as we may do so without prejudice to petitioner’s substantial rights. However, we steadfastly reaffirm our observation in Matter of Beattie v New York State Bd. of Parole (47 AD2d 656, affd 39 NY2d 445) that the board’s continued indifference toward the provision of prompt revocation hearings may result in the vacatur, with prejudice, of warrants in all such cases (cf. People ex rel. Jones-el v Superintendent of Green Haven Correctional Facility, 51 AD2d 1049; People ex rel. Walsh v Vincent, 50 AD2d 914; People ex rel. Allah v Warden, Bronx House of Detention, 47 AD2d 485). Cohalan, Acting P. J., Margett, Rabin and Shapiro, JJ., concur.